          Case 2:20-cr-00111-JNP Document 1 Filed 03/04/20 Page 1 of 2




JOHN W. HUBER, United States Attorney (#7226)                        FILED
                                                                  1"1!STPICf COUf~T
MICHAEL J. THORPE, Assistant United States Attorney (#11992)
Attorneys for th~ United States of America                   ZOW M/iH .. LI ,4 II: l
Office of the Umted States Attorney                                                  l8
111 South Main Street, Suite 1800                              DiSTRICT OF U
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682
Email: Michael.Thorpe@usdoj.gov

                      IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, CENTRAL DIVISION

     UNITED STATES OF AMERICA,                               INDICTMENT

         Plaintiff,                             VIOLATION:

         vs.                                    COUNT I: 18 U.S.C. § 922(g)(l), Felon
                                                in Possession of a Firearm.
     DOBYMYORE,
                                                 Case: 2:20-cr-00111
         Defendant.
                                                 Assigned To : Parrish, Jill N.
                                                 Assign. Date: 3/4/2020
                                                 Description:
        The Grand Jury Charges:

                                        COUNTI
                                   18 u.s.c. § 922(g)(1)
                            [Felon in Possession of a Firearm]

        On or about July 10, 2019, in the Central Division of the District of Utah,

                                     DOBYMYORE,

defendant herein, knowing he had previously been convicted of a crime punishable by

imprisonment for a term exceeding one year, did knowingly possess a firearm, to wit: a

Taurus Model 85 .38 caliber firearm, and that the firearm had traveled in and affected



II
         Case 2:20-cr-00111-JNP Document 1 Filed 03/04/20 Page 2 of 2




II

commerce; all in violation of 18 U.S.C. § 922(g)(l).



                                                A TRUE BILL:




                                                       JS\
                                                FOREPERSON OF GRAND JURY


JOHN W. HUBER
United States Attorney




~~
MICHAEL J. THG.I
Assistant United States Attorney




                                            2
